Citation Nr: 1826683	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-33 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for tinnitus.

2. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for pneumonia.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

5. Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and a mood disorder. 


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney for the Veteran
ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to May 1985.  The Veteran had an additional period of service from January 1987 to July 1988; however, the Veteran received a discharge under other than honorable conditions for the latter period of service.  The discharge assigned for his latter period of service is considered a bar to VA benefits under the provisions of 3.12(c)(2).  See May 1988 Administrative Decision.  As such, only the Veteran's service from May 1981 to May 1985 will be considered for the VA compensation benefits being sought in the decision herein.

This matter comes before the Board of Veterans Appeals (BVA or Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly recharacterized the psychiatric claim as reflected on the title page.


FINDINGS OF FACT

1. In a final decision issued in July 2004, the RO denied service connection for tinnitus and pneumonia.

2. Evidence added to the record since the final July 2004 denial is new and material as to the claim for service connection for tinnitus.

3. Evidence added to the record since the July 2004 denial is cumulative and redundant of the evidence of record at the time of the prior denial regarding the claimed pneumonia, it does not relate to unestablished facts necessary to substantiate his claim for service connection for pneumonia, and it does not raise a reasonable possibility of substantiating the claim.

4. The Veteran has a current diagnosis of tinnitus that is related to his military service.

5. The preponderance of the competent medical and other evidence of record is against a finding that the Veteran's COPD is related to his active service.

6. Resolving all doubt in the Veteran's favor, the evidence shows that the Veteran's psychiatric disability, to include PTSD and a mood disorder, is etiologically related to his active service.


CONCLUSIONS OF LAW

1. The July 2004 rating decision that denied service connection for tinnitus and pneumonia is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2. The claim for service connection for tinnitus has been reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3. As evidence received since the July 2004 rating decision is not new and material, the claim for service connection for pneumonia has not been reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

4. The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

5. The criteria for service connection for COPD have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

6. The criteria for service connection for a psychiatric disability, to include PTSD and a mood disorder, have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. New and Material Evidence 

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 U.S.C. § 5108; 38 C.F.R. § 3.104(a).  The claimant has one year from the notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b), (c); 38 C.F.R. § 3.160 (d), 20.200, 20.201, 20.202, 20.302(a) (2017).

However, if new and material evidence is presented or secured, VA shall reopen and review the former disposition of the claim.  38 U.S.C. § 5108 (2012).  "New and material evidence" is defined as evidence not previously submitted to the agency decision makers which is neither cumulative or redundant, which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what evidence is new and material, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

	A. Tinnitus

The Veteran's claim for service connection for tinnitus was denied in a July 2004 rating decision.  The RO determined that the evidence of record failed to demonstrate that the Veteran's tinnitus was related to his military service.  At the time of the July 2004 rating decision, the evidence of record included service treatment records, some private treatment records, and lay statements from the Veteran.

The Veteran was notified of the decision and his appellate rights in July 2004.  However, he did not file a notice of disagreement in response to the rating decision.  No further communication regarding his claim was received until December 2011, when VA received his petition to reopen.  Therefore, the July 2004 rating decision is final.  38 U.S.C. § 7105(c); 38 C.F.R. § 3.104, 20.302, 20.1103.

Evidence added to the record since the July 2004 decision includes post-service VA treatment records; as well as an October 2015 private medical opinion.  The October 2015 private medical opinion, provided by Dr. H. S., indicates that the Veteran's tinnitus is, in fact, related to his military noise exposure.  

The Board finds that such evidence is new because it was not before the RO at the time of the July 2004 rating decision.  Furthermore, this evidence is material because, when considered with the previous evidence of record, it relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection; namely that the Veteran's tinnitus may be related to his military service.  Thus, the Board finds that the evidence submitted is both new and material, and the claim for entitlement to service connection for tinnitus is reopened.

	B. Pneumonia 

The Veteran's claim for service connection for pneumonia was denied in a July 2004 rating decision.  In July 2004, the RO determined that the evidence of record failed to demonstrate a chronic condition that was related to the single instance of pneumonia diagnosed during his military service in September 1981.  At the time of the July 2004 rating decision, the evidence of record included service treatment records, some private treatment records, and lay statements from the Veteran.

The Veteran was notified of the most recent final rating decision in July 2004.  No further communication regarding his claim was received until December 2011, when VA received his petition to reopen.  Therefore, the prior July 2004 rating decision is final.  38 U.S.C. § 7105(c); 38 C.F.R. § 3.104, 20.302, 20.1103.

Evidence added to the record since the July 2004 decision includes post-service VA treatment records, lay statements of the Veteran and his family, as well as a March 2012 VA examination report.  The post-service VA treatment records do not contain any complaints related to pneumonia, nor do they indicate that a diagnosis of chronic pneumonia has been made at any time.  Additionally, there have been no positive opinions submitted in support of the Veteran's contentions.

The new evidence of record does not contain any indication that the Veteran has chronic pneumonia stemming from his military service.  In addition, the Veteran's current claim indicating that he has symptoms related to his episode of pneumonia during service is simply a reiteration of his previously considered claim and assertions, and the additional evidence of record does not further suggest that he currently has pneumonia that is related to his military service.  Thus, his assertions cannot be considered new and material evidence, as they were previously before the RO at the time of its July 2004 decision and do not raise a reasonable possibility of substantiating the claim.

In sum, as the evidence submitted since the July 2004 rating decision is not new and material, the claim for service connection for pneumonia is not reopened and the appeal is denied.

III. Entitlement to Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

	A. Tinnitus

The Veteran seeks service connection for tinnitus, which he contends was caused by exposure to noise in service.

The Veteran has reported that he was exposed to loud noise from jet engines, headsets, and flight lines while working as a maintenance technician during service.  See March 2012 VA Examination Report.  He has further stated that he has experienced ringing in his ears since separation from service.  His DD 214 corroborates these reports, as it confirms that he served as a maintenance technician while on active duty between May 1981 and May 1985.

The March 2012 VA examiner determined that there was no basis to conclude that the tinnitus was causally related to military service.  This opinion was based upon the Veteran's normal audiogram results upon separation from service, as well as his occupational noise exposure after service.  The Board notes, however, that under Hensley, a rationale for a negative etiological opinion that is based solely on normal hearing at separation is inadequate upon which to base a decision.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Notably, in the October 2015 private medical opinion, Dr. H. S. concluded that the Veteran's tinnitus was as likely as not the result of his military service.  He reasoned that it was impossible to differentiate between the noise exposure the Veteran experienced during service and that from his post-service employment.  As this opinion was accompanied by a strong supporting rationale, it is afforded great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The evidence demonstrates a present disability of tinnitus; thus, the first requirement for the establishment of service connection is established.  See Shedden, supra.

The Veteran has described the noise exposure he experienced in service.  The Board finds no reason to question his account of exposure to loud noise while in close proximity to jet engines.  Thus, exposure to acoustic trauma is conceded. 

A lay person is competent to describe his symptoms of ringing in the ears throughout the years.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Further, the Board finds that the Veteran's account of ringing in his ears from service to the present to be credible.

The VA opinion found that the Veteran's tinnitus could not be related to service given the delayed reports of tinnitus after separation, and his noise exposure after service.  However, the Veteran has consistently and credibly reported the occurrence of an acoustic trauma related to his loud noise exposure as a maintenance technician.  Additionally, Dr. H. S.'s statement strongly suggests that it is just as likely that the Veteran's in-service noise exposure contributed to his tinnitus as his post-service occupation.  Thus, the Board finds the most probative evidence regarding a connection to military service must be the lay statements of the Veteran and the medical opinion provided by Dr. H. S. 

Resolving all doubt in favor of the Veteran, service connection for tinnitus is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

	B. COPD

The Veteran seeks entitlement to service connection for COPD as a result of his military service.  Service treatment records do not reflect any treatment or symptomatology related to COPD.  The Board notes that the Veteran was diagnosed with an episode of pneumonia in September 1981, which resolved after treatment.  Post-service treatment records show a history of treatment for COPD as early as November 2011.

The Veteran underwent a VA examination for his COPD in March 2012.  The examiner opined that the COPD was less likely than not related to his military service.  She explained that the November 2011 pulmonary function test revealed that the slight bilateral scarring was not located solely on the left lower lobe affected by the in-service pneumonia.  This indicated that the observed scarring was not the result of the episode of pneumonia in September 1981.  The examiner further reasoned that the COPD may be attributable to the Veteran's smoking habit, based upon studies demonstrating that a smoking habit need not be lengthy to cause COPD.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for COPD.  In this regard, the Board places great probative weight on the March 2012 VA examiner's opinion that the Veteran's COPD was not related to his active service.  The Board observes that the VA examiner considered the Veteran's record and medical history in rendering the opinion. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The examiner clearly reviewed the claims file and summarized pertinent clinical records, so she was fully aware of the extent of the Veteran's claimed disorder.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, supra; Stefl, supra. Consequently, the Board assigns great probative value to the VA examiner's opinion. 

The Veteran has contended on his own behalf that his COPD is related to his military service.  The Board appreciates that the Veteran believes that his current disability is related to service, and that he is competent to report his personal observations.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board affords the lay opinion no probative value.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, supra, as to the specific issue in this case, determining whether a respiratory disorder, such as COPD, is due to military service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For the foregoing reasons, the preponderance of the evidence is against the COPD claim.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

	C. Acquired Psychiatric Disorder

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); with a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-stressor occurred.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Veteran seeks entitlement to service connection for a psychiatric disorder, which he asserts is related to a sexual assault that occurred during his period of service.

The evidence of record indicates that the Veteran has been diagnosed with PTSD, depression, bipolar disorder, anxiety disorder, and a mood disorder.  See July 2014 Private Medical Opinion submitted by Dr. H. H.  Thus, the requirement for a current disability has been met.  

The Board finds the Veteran's account of the in-service sexual assault credible.  The Veteran has consistently stated throughout the course of the appeal that he has suffered from a psychiatric disorder since his time in service, which is related to an incident with a higher ranking service member before his separation in 1985.  See March 2012 Statement in Support of Claim.  Accordingly, there is sufficient, credible evidence that the Veteran was assaulted in service.

Multiple post-service treatment records documented the Veteran's treatment for PTSD, as well as his diagnosis of PTSD, which treatment providers have indicated may be due to military sexual trauma.  See December 2, 2011, VA Treatment Record.

In the July 2014 private medical opinion, Dr. H. H. concluded that the Veteran's mood disorder was more likely than not related to his military service.  She based this opinion on the multiple lay statements submitted by the Veteran's friends and family, which discussed the changes in his personality and behavior after his separation from service.  Dr. H. H. further explained that medical literature indicated that active duty service resulted in mental health symptoms, which impacted depression, anxiety and the quality of life. 

Having reviewed the evidence of record, the Board finds that service connection for PTSD is warranted.  In this regard, the Board places great probative weight on Dr. H. H.'s opinion that the Veteran's acquired psychiatric disorder is related to his military service.  Dr. H. H. clearly reviewed the claims file and summarized pertinent clinical records, so she was fully aware of the extent of the Veteran's claimed disorder. Moreover, she offered clear conclusions with supporting data, as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, supra; Stefl, supra.  Consequently, the Board assigns great probative value to Dr. H. H.'s opinion.

The Board observes that the evidence is at least in equipoise as to whether the Veteran's current diagnosis of PTSD is related to his in-service sexual assault.  In this regard, the finding is supported by the credible lay statements submitted by the Veteran regarding this in-service trauma, as well as the multiple VA treatment records identifying the in-service sexual assault as the cause of his PTSD diagnosis and the August 2014 private opinion in support of his claim.  Accordingly, the Board finds that the criteria for service connection for an acquired psychiatric disorder, to include PTSD and a mood disorder, are met.  See 38 C.F.R. § 3.304(f).


ORDER

New and material evidence has been received, the claim of entitlement to service connection for tinnitus is reopened.

As new and material evidence has not been received, the claim of entitlement to service connection for pneumonia is not reopened.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for COPD is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is granted. 



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


